193 F.2d 648
Thomas T. CHAMALES, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 12878.
United States Court of Appeals Ninth Circuit.
January 21, 1952.

Appeal from the United States District Court for the Eastern District of Washington, Northern Division; Sam M. Driver, Judge.
Harry L. Olson, Frederick C. Palmer and John Wm. McArdle, all of Yakima, Wash., for appellant.
Harvey Erickson, U. S. Atty. Frank R. Freeman, Asst., Spokane, Wash., for appellee.
Before MATHEWS, BONE and POPE, Circuit Judges.
PER CURIAM.


1
Appellant, Thomas T. Chamales, Jr., was indicted in two counts, each of which charged a violation of 18 U.S.C.A. § 2421. He was arraigned, pleaded not guilty and was tried and found not guilty on count 1 and guilty on count 2. From a judgment sentencing him on count 2 he has appealed. No error appearing, the judgment is affirmed.